PER CURIAM.
This is an action for damages for personal injuries arising out of a collision between the plaintiffs person and the automobile driven by the defendant, Jeffrey Eugene Raxter, and owned by the defendant, Dillard Eugene Raxter. Judge Webb dissented from the decision of the Court of Appeals on the basis that it was error for the trial judge to submit the issue of last clear chance to the jury.
After reviewing the records and briefs and hearing the oral argument on the question presented by this appeal, we conclude that the majority opinion of the Court of Appeals is correct and should be affirmed.
Affirmed.